EXHIBIT 10.76

 

THIS AGREEMENT IS SUBJECT TO ARBITRATION
UNDER THE TEXAS GENERAL ARBITRATION ACT

 

SHARE OPTION AGREEMENT

 

THIS SHARE OPTION AGREEMENT (this “Agreement”) is made and entered into this 1st
day of October, 2002, by and between CAP ROCK ENERGY CORPORATION (the
“Company”), a Texas corporation, and ALFRED J. SCHWARTZ and ROBERT G. HOLMAN,
Trustees (together with their successors, the “Trustees”) of the CAP ROCK ENERGY
CORPORATION SHAREHOLDERS’ TRUST (the “Trust”) dated of even date herewith.

 

BACKGROUND

 

A.    The Trust is presently the owner of record of 346,958 shares of common
stock, $.01 par value, of the Company and may, through stock splits or other
means, hereafter acquire additional shares of the common stock, $.01 par value
of the Company (collectively, the “Shares”);

 

B.    The Trust desires to grant to the Company, and the Company desires to
obtain from the Trust, the exclusive option to purchases all of the Shares upon
and subject to the terms and conditions hereinafter set forth.

 

TERMS AND CONDITIONS

 

In consideration of the sum of $10.00 in cash paid by the Company to the Trust,
the mutual benefits to be derived and the representations and warranties,
conditions and promises herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

 

1.     OPTION GRANT.  The Trust hereby grants to the Company the right to
purchase, at the option of the Company and on the terms and conditions
hereinafter set forth (the “Option”), all of the Shares at the Option Price
during the Option Term (as such terms are respectively defined in Sections 2 and
3 of this Agreement).

 

2.     OPTION PRICE.  The purchase price (the “Option Price”) for the Shares
shall be the average of the Current Per Share Market Price (as such term is
hereinafter defined) of the Shares for thirty (30) consecutive Trading Days (as
such term is hereinafter

 

--------------------------------------------------------------------------------


 

defined) ending five Trading Days preceding the delivery of the Exercise Notice
(as such term is defined in Section 4 of this Agreement) by the Company to the
Trustees, as adjusted pursuant to Section 9 of this Agreement. The “Current Per
Share Market Price” means the closing price for each day which shall be the last
sale price, regular way, or, in case no sale takes place on such day, the
average of the closing bid and asked prices, regular way, in either case as
reported in the principal consolidated transaction reporting system with respect
to securities listed or admitted to trading on the American Stock Exchange or,
if the Shares are not listed or admitted to trading on the American Stock
Exchange, as reported in the principal consolidated transaction reporting system
with respect to securities listed on the principal national securities exchange
on which the Shares are listed or admitted to trading or, if the Shares are not
listed or admitted to trading on any national securities exchange, the last
sales price, or if not so reported, then the last quoted price or, if not so
quoted, the average of the high bid and low asked prices in the over-the-counter
market, as reported by the NASDAQ or such other system then in use of, if on any
such date the Shares are not quoted by any such organization, the average of the
closing bid and asked prices as furnished by a professional market maker making
a market in the Shares, which professional market maker shall be selected by the
Trustees. The term “Trading Days” means a day on which the American Stock
Exchange or other principal national securities exchange on which the Shares are
listed or admitted to trading is open for the transaction of business or, if the
Shares are not listed or admitted to trading on any national securities
exchange, a Monday, Tuesday, Wednesday, Thursday or Friday on which banking
institutions in the State of Texas are not authorized or obligated by law or
executive order to close.

 

3.     OPTION TERM.  The term of the Option (the “Option Term”) shall commence
on the date of this Agreement and shall continue until the earlier of (i) the
date on which the Trust no longer owns any of the Shares; or (ii) the date of
expiration of the Escheat Notice (as such term is defined in Section 5 of this
Agreement). If upon expiration of the Option Term, the Company has failed to
exercise the Option and properly purchase the Shares, the Option shall
terminate.

 

4.     OPTION EXERCISE.  The Option is exercisable in whole, but not in part
(except that in the event not all of the shares escheat at one time, the option
is exercisable as to those shares as they escheat), and may be exercised at any
time during the Option Term by the Company delivering a written notice of such
exercise (the “Exercise Notice”) to the Trustees. The Trustees agree not to
take, and will refrain from taking, any action during the Option Term which
would have the effect of preventing or disabling the Trust from delivering the
Shares to the Company upon exercise of the Option and otherwise performing its
obligations under this Agreement.

 

5.     NOTIFICATION OF ESCHEAT.  If the Trustees decide to allow any of the
Shares to escheat to the State of Texas, before implementing that decision they
shall provide notice of such decision to the Company (the “Escheat Notice”) and
the Company shall have a period of ten (10) business days from the delivery of
each Escheat Notice to exercise the Option in accordance with the terms of this
Agreement. Notwithstanding

 

--------------------------------------------------------------------------------


 

anything to the contrary herein contained, if the Company does not exercise the
Option within the required time period, the Trustees may proceed to allow the
Shares to escheat to the State of Texas.

 

6.     CLOSING.  The consummation of the purchase and sale of the Shares (the
“Closing”) shall take place at the principal executive offices of the Company in
Midland, Texas, at 10:00 a.m. (local time) on the tenth (10th) business day
after the date of the delivery of the Exercise Notice, or at such other place,
time or date as the parties hereto shall mutually agree.

 

7.     PAYMENT AND DELIVERY OF CERTIFICATES.  At the Closing, (i) the Company
will pay to the Trust the Option Price for the Shares by delivery of a confirmed
wire transfer of funds, bank cashier’s check or other form of immediately
available funds and (ii) the Trust will deliver or cause to be delivered to the
Company a certificate or certificates representing the Shares, duly endorsed or
accompanied by stock powers duly executed in blank.

 

8.     DISPOSITION LIMITATIONS.  During the Option Term, the Trust agrees not to
sell, transfer, pledge, assign or otherwise dispose of, or enter into any
contract, option or other arrangement with respect to the sale, transfer,
pledge, assignment or other disposition of, any of the Shares to any person
other than to the Company, an Affiliate of the Company (as such term is
hereinafter defined) pursuant to this Agreement, the beneficial holders as they
are located, or pursuant to a tender offer or other repurchase offer by the
Company or an Affiliate of the Company. As used in this Agreement, the term
“Affiliate of the Company” means a person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the Company, and a person shall be deemed to control another
person (including the Company) if the controlling person is the beneficial owner
(as defined in Rule 13d-3 under the Securities Act of 1934, as amended) of ten
percent (10%) or more of any class of voting securities (or other voting
interests) of the controlled person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled person, whether through ownership of securities, through serving as
an officer or director, by contract or otherwise.

 

9.     ADJUSTMENTS.  If, on or after the date of this Agreement, there shall
occur any stock dividend, stock split, recapitalization, combination or exchange
of shares, merger, consolidation, reorganization or other change or transaction
of or by the Company as a result of which shares of any class of stock or other
securities shall be issued in respect of any of the Shares, or if any of the
Shares shall be changed into the same or a different number of shares of the
same or another class of stock or other securities, or upon any other
acquisition of any securities of the Company in any other manner, and whether in
compliance with the provisions of this Agreement or otherwise, any such shares
or other securities shall, from and after their receipt or acquisition by the

 

--------------------------------------------------------------------------------


 

Trust, constitute additional Shares and shall be subject to the Option as if
originally included thereunder.

 

10.   NOTICE DELIVERY REQUIREMENTS.  All notices or other communications which
are required or permitted hereunder shall be in writing and shall be delivered
either personally or by telegram, telex, telecopy or similar facsimile means, by
registered or certified mail (postage prepaid and return receipt requested), or
by express courier or delivery service, addressed as follows:

 

If to the Company:

 

Cap Rock Energy Corporation
500 W. Wall Street
Suite 400
Midland, Texas 79701
Attention:  Mr. David W. Pruitt, President
Telecopy:  915-684-0333

 

 

If to the Trust:

 

Cap Rock Energy Corporation Shareholders’ Trust
115 S. Travis Street
Sherman, Texas 75090
Attention:  Mr. Ronald W. Lyon
Telecopy:  903-868-2492

 

or at such other address and number as either party shall have previously
designated by written notice given to the other party in the manner hereinabove
set forth. Notices shall be deemed given when received, if sent by telegram,
telex, telecopy or similar facsimile means (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
telex, telecopy or other facsimile means); and when delivered and receipted for
(or upon the date of attempted delivery where delivery is refused), if
hand-delivered, sent by express courier or delivery service, or sent by
certified or registered mail.

 

--------------------------------------------------------------------------------


 

11.   FURTHER ASSURANCES.  The parties hereto agree (i) to furnish upon request
to each other such further information; (ii) to execute and deliver to each
other such other documents; and (iii) to do such other acts and things, all as
the other party hereto may at any time reasonably request for the purpose of
carrying out the intent of this Agreement and the documents referred to herein.

 

12.   WAIVER.  The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay on the part of
any party in exercising any right, power or privilege under this Agreement or
the documents referred to herein shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or privilege preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. To the maximum extent permitted by applicable law, (i) no claim or
right arising out of this Agreement or the documents referred to herein can be
discharged by one party hereto, in whole or in part, by a waiver or renunciation
of the claim or right unless in writing signed by the other party hereto; (ii)
no waiver which may be given by a party hereto shall be applicable except in the
specific instance for which it is given; and (iii) no notice to or demand on one
party hereto shall be deemed to be a waiver of any obligation of such party or
of the right of the party giving such notice or demand to take further action
without notice or demand as provided in this Agreement or the documents referred
to herein.

 

13.   ENTIRE AGREEMENT AND MODIFICATION.  This Agreement is intended by the
parties to this Agreement as a final expression of their agreement with respect
to the subject matter hereof, and is intended as a complete and exclusive
statement of the terms and conditions of that agreement. This Agreement may not
be modified, rescinded, or terminated orally, and no modification, rescission,
termination or attempted waiver of any of the provisions hereof (including this
Section) shall be valid unless in writing and signed by the party against whom
the same is sought to be enforced.

 

14.   LIMITATIONS ON ASSIGNMENTS.  The Company shall not, during the term of
this Agreement, assign, transfer or otherwise dispose of any of its rights
hereunder to a person other than an Affiliate of the Company, without the prior
written consent of the Trust. An Affiliate of the Company to whom any rights
hereunder may have been transferred in accordance with this Agreement shall not,
during the term of this Agreement, assign, transfer or otherwise dispose of any
of its rights hereunder to a person other than the Company or another Affiliate
of the Company, without the prior written consent of the Trust.

 

15.   PERSONS BOUND.  This Agreement shall apply to and be binding in all
respects upon, and shall inure to the benefit of the parties hereto and their
permitted successors and assigns. Nothing expressed or referred to in this
Agreement is intended or shall be construed to give any person or entity other
than the parties to this Agreement, and their permitted successors and assigns,
any legal or equitable right, remedy or claim

 

--------------------------------------------------------------------------------


 

under or with respect to this Agreement, or any provision hereof, it being the
intention of the parties hereto that this Agreement and all of its provisions
and conditions are for the sole and exclusive benefit of the parties to this
Agreement, their successors and assigns, and for the benefit of no other person
or entity.

 

16.   SEVERANCE.  In the event any court of competent jurisdiction shall hold
any provision of this Agreement invalid or unenforceable, such holding shall not
invalidate or render unenforceable any other provisions hereof. Any provision of
this Agreement held invalid or unenforceable only in part or degree shall remain
in full force and effect to the extent not held invalid or unenforceable.

 

17.   SECTION HEADINGS, CONSTRUCTION.  The headings of articles and sections
contained in this Agreement are provided for convenience only. They form no part
of this Agreement and shall not affect its construction or interpretation. All
references to articles and sections in this Agreement refer to the corresponding
articles and sections of this Agreement. All words used herein shall be
construed to be of such gender or number as the circumstances require. Unless
otherwise specifically noted, the words “herein,” “hereof,” “hereby,”
“hereinabove,” “hereinbelow,” “hereunder,” and words of similar import, refer to
this Agreement as a whole and not to any particular section, subsection,
paragraph, clause or other subdivision hereof.

 

18.   CONSENT OR PERMISSION NOT TO BE UNREASONABLY WITHHELD.  Except as
otherwise expressly stated herein, whenever the consent or permission of a party
hereto is required hereunder, such consent or permission shall not be
unreasonably withheld or delayed.

 

19.   TIME OF ESSENCE.  With regard to all time periods set forth or referred to
in this Agreement, time is of the essence.

 

20.   GOVERNING LAW.  THIS AGREEMENT AND ALL RIGHTS ARISING HEREUNDER SHALL BE
CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, AND
THE PERFORMANCE THEREOF SHALL BE GOVERNED AND ENFORCED IN ACCORDANCE WITH SUCH
LAWS. IN THE EVENT ANY CONTROVERSY ARISES OUT OF OR RELATES TO THIS AGREEMENT,
THE TRUSTEES AND REPRESENTATIVES OF THE COMPANY SHALL FIRST MEET IN MIDLAND,
TEXAS, AND ATTEMPT TO NEGOTIATE A RESOLUTION OF THEIR DISPUTE. IN THE EVENT SUCH
NEGOTIATION SHALL FAIL TO RESOLVE ANY SUCH CONFLICT, THE PARTIES HEREBY AGREE TO
SUBMIT TO ARBITRATION ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION UNDER
ITS THEN CURRENT COMMERCIAL ARBITRATION RULES. ANY SUCH CONTROVERSY SHALL BE
SUBMITTED IN DALLAS, TEXAS, TO A PANEL OF THREE (3) ARBITRATORS, ONE CHOSEN BY
EACH PARTY AND THE THIRD UNDER THE AMERICAN ARBITRATION RULES. AT LEAST TWO (2)
OF THE ARBITRATORS SHALL HAVE EXPERIENCE WITH SECURITIES. THE ARBITRATORS WILL
HAVE NO AUTHORITY TO AWARD PUNITIVE OR OTHER DAMAGES NOT MEASURED BY THE
PREVAILING PARTY’S ACTUAL DAMAGES AND MAY NOT, IN ANY EVENT, MAKE ANY RULING,
FINDING, OR AWARD THAT DOES NOT CONFORM TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT. THE PARTIES SHALL FAITHFULLY

 

--------------------------------------------------------------------------------


 

OBSERVE THIS AGREEMENT AND SUCH RULES, AND WILL ABIDE BY AND PERFORM ANY AWARD
RENDERED BY THE ARBITRATORS, AND A JUDGMENT OF ANY COURT HAVING JURISDICTION MAY
BE ENTERED ON THE AWARD. THE PROVISIONS OF THIS SECTION 20 ARE A MATERIAL
INDUCEMENT FOR BOTH THE COMPANY AND THE TRUST ENTERING INTO THE AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREIN. THE COMPANY AND THE TRUST EACH HEREBY
ACKNOWLEDGE THAT IT HAS REVIEWED THE PROVISIONS OF THIS SECTION 20 WITH ITS
INDEPENDENT LEGAL COUNSEL.

 

21.   COUNTERPARTS.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original copy of this Agreement, and all
of which, when taken together, shall be deemed to constitute but one and the
same agreement.

 

--------------------------------------------------------------------------------


 

SIGNATURES

 

To evidence the binding effect of the covenants and agreements described above,
the Company (by its duly authorized officer) and the Trust (by the Trustees)
have caused this Agreement to be executed and delivered as of, but not
necessarily on, the date first written above.

 

 

 

CAP ROCK ENERGY CORPORATION

 

 

 

 

 

By:

/s/ DAVID W. PRUITT

 

 

David W. Pruitt, President

 

 

 

 

 

CAP ROCK ENERGY CORPORATION
SHAREHOLDERS’ TRUST

 

 

 

 

 

/s/ ALFRED J. SCHWARTZ

 

Alfred J. Schwartz, Trustee

 

 

 

 

 

/s/ ROBERT G. HOLMAN

 

Robert G. Holman, Trustee

 

--------------------------------------------------------------------------------